Citation Nr: 1037485	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  97-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 
percent for a right knee chondromalacia patella with loose body, 
since May 1, 2007.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1978 to October 1983 
and from August 1991 to April 1992, as well as unverified reserve 
component service between the two periods of active service.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision, in pertinent part, 
granted service connection for the right knee disability and 
assigned an initial 10 percent rating for the disability, 
retroactively effective from January 31, 1997, the date of 
receipt of the Veteran's claim.  He appealed for a higher initial 
rating.   

The Board remanded the right knee disability claim in June 2004 
for the issuance of a statement of the case (SOC) on the issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

During the pendency of this appeal, a January 2007 rating 
decision assigned a temporary total evaluation for the right knee 
disability because the Veteran underwent surgical treatment of 
the service-connected right knee disability.  The Veteran does 
not seek an increased initial evaluation during the period from 
December 19, 2006, through April 30, 2007, when a temporary total 
(100 percent) evaluation was in effect.

In a March 2009 decision and remand, the Board granted a separate 
10 percent rating for instability of the right knee, 
retroactively effective from November 23, 2005, to December 18, 
2006.  The Veteran did not appeal the grant of service connection 
for instability of the right knee.  The Board also denied the 
Veteran's claim for an initial rating higher than 10 percent for 
the period prior to November 23, 2005.  The Board then remanded 
the claim for entitlement to an increased initial evaluation in 
excess of 10 percent for right knee chondromalacia patella with 
loose body, since May 1, 2007, for additional development.  

In the March 2009 remand, the Board also remanded the claim for 
service connection for a chronic lumbar spine disorder.  In a 
June 2010 rating decision, the RO granted service connection for 
a laminectomy and posterior fixation of the L5-S1.  To date, the 
Veteran has not appealed that decision, and therefore the Board 
no longer has jurisdiction over that claim.  Additionally, in a 
May 2009 letter, the Veteran was asked whether he would like to 
pursue a claim for service connection for undiagnosed illness.  
The Veteran did not respond to this letter, and therefore that 
claim is also not currently before the Board.


FINDING OF FACT

Since May 1, 2007, the Veteran's right knee chondromalacia 
patella with loose body has been manifested by limitation of 
flexion with some pain, but objective evidence of flexion limited 
to 30 degrees, extension limited to 15 degrees, recurrent 
subluxation, or instability is not demonstrated.


CONCLUSION OF LAW

Since May 1, 2007, the criteria for an initial rating in excess 
of 10 percent for a right knee chondromalacia patella with loose 
body are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 
5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his 
timely disagreement with the August 1997 rating decision that 
granted him service connection for his right knee disability.  As 
such, the Veteran appealed the initial evaluation assigned and 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran is in receipt of a 10 percent disability rating under 
38 C.F.R. § 4.71a, DC 5260 for his right knee disability.  Prior 
to the March 2009 Board remand, the Veteran was rated under DC 
5003 for his right knee disability.  Therefore, the Board will 
discuss and consider both DCs.  

DC 5003 does not allow for a rating in excess of 10 percent 
unless two or more joints or joint groups are involved, but does 
provide for ratings based on limitation of motion.  There are two 
applicable DCs in this regard, DC 5260 for limitation of flexion, 
and DC 5261 for limitation of extension.  DC 5260 provides that a 
10 percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  Under DC 5261, a 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 percent 
rating is warranted where extension is limited to 15 degrees.  
38 C.F.R. § 4.71a.  A Veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning 
an evaluation for degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.
The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Here, none of the criteria required for a 20 percent rating were 
diagnosed or objectively noted.  Since May 1, 2007, the Veteran's 
flexion of his right knee has never been limited to 30 degrees or 
less.  Specifically, at the Veteran's August 2007 VA examination, 
the Veteran's right knee flexion was 0-60 degrees (normal is 0-
140 degrees), and the right knee extension was 0 degrees 
(normal).  At the Veteran's July 2009 VA examination, the 
Veteran's right knee flexion was 0-85 degrees and the right knee 
extension was 0 degrees.  Additionally, at the Veteran's April 
2010 VA examination, the Veteran's right knee flexion was 0-90 
degrees, and the right knee extension was 0 degrees.  The 
treatment notes of record similarly do not provide objective 
support for a higher rating.  Specifically, the clinical records 
demonstrate increased pain and decreased employment functioning, 
although ranges of motion of the knee remained above compensable 
limitations. 

The Board has noted that a "claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating under 
DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The 
Board does not find this to be the case here.  The August 2007, 
July 2009, and April 2010 measurements included consideration of 
the Veteran's pain following repetitive use.  Therefore, the 
evidence does not warrant an evaluation in excess of 10 percent, 
as the Veteran's ranges of motion, even considering pain, were 
not so limited as to warrant an evaluation in excess of 10 
percent, either for extension or for flexion.  

The Board further notes that since the Veteran's limitation of 
flexion is not compensable, it is his arthritis that provides the 
basis for his current compensable rating, and that to compensate 
him for both limitation of flexion and arthritis would, based on 
the evidence of record, constitute impermissible pyramiding.  
38 C.F.R. § 4.14 (2009).  

In addition, separate compensable ratings may sometimes be 
assigned for a knee disorder if there is both instability under 
DC 5257, and arthritis that causes limitation of motion under DCs 
5260 or 5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997), VA's General Counsel stated that when a knee 
disorder is rated under DC 5257 and a Veteran also has limitation 
of knee motion which at least meets the criteria for a 0 percent 
evaluation under DC 5260 or 5261, separate evaluations may be 
assigned.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating 
is warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment.

In this case the Veteran does not meet the criteria for a 
noncompensable (0 percent) evaluation under DC 5260 or DC 5261 
for his knee.  Additionally, the VA examiners found that the 
Veteran does not have instability or subluxation of his right 
knee.  As such, a separate rating since May 1, 2007, for knee 
instability is not warranted under DC 5257.  38 C.F.R. § 4.71a.

The remainder of the DCs pertaining to the knee and leg also do 
not justify a rating in excess of 10 percent.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knee.  The 
existence of ankylosis is not supported by the Veteran's ranges 
of motion.  DC 5258 is applicable where there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking" pain 
and effusion into the joint.  There has been no finding of 
dislocated, semilunar cartilage in the knee in the medical 
evidence, including in X-rays from the VA examinations.  DC 5259 
is not applicable because it does not allow ratings in excess of 
10 percent.  DC 5262 has not been raised by the medical evidence, 
including the X-rays listed above, and DC 5263 also does not 
provide for a rating in excess of 10 percent.
Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 10 
percent for his right knee disability under 38 C.F.R. § 4.71a.  
The Board has considered the Veteran's subjective contentions, 
but finds these are outweighed by the remainder of the objective 
medical record.  Throughout the appeal period, the Veteran's 
level of disability has most nearly approximated that 
contemplated by a 10 percent evaluation.  For all of these 
reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in January 1997, 
September 2006, May 2009, July 2009, and December 2009 provided 
the Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The September 2006 letter also 
provided the Veteran with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

All of the Veteran's initial duty-to-assist letters were not 
provided before the adjudication of his claim.  However, after he 
was provided the September 2006, May 2009, July 2009, and 
December 2009 letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  He has been afforded VA examinations.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.



ORDER

An initial disability rating in excess of 10 percent for a right 
knee chondromalacia patella with loose body is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


